DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 8-13 are pending of which claim 1 is in independent form.  Claims 1-2 and 8-13 are rejected under 35 U.S.C. 112(b).  Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103.

Response to Specification and Claim Amendments and Arguments
The amendments to the specification filed on 16 May 2022 have withdrawn the claim to priority, therefore, the objection to the specification and the priority concern have been removed.
Additionally, with regards to the 35 U.S.C. 101 rejection of claim 1, Examiner is persuaded by Applicant’s argument on pages 6-7 of the remarks addressing the specific improvement to computer related technology in garbage collection for a cloud storage bucket in a dedupe storage network and how such an improvement would support additional elements integrated into a practical application and amounting to significantly more than an abstract idea factors in a 35 U.S.C. 101 analysis.  Therefore, the 35 U.S.C. 101 rejection of claim 1 has been withdrawn.  
However, with respect to the 35 U.S.C. 112(b) rejection, while claim amendments corrected the antecedent basis issue raised in the 35 U.S.C. 112(b) rejection in the Non-Final Office Action dated 15 November 2021, the newly amended claim limitations contain antecedent basis issues, therefore, the 35 U.S.C. 112(b) rejection remains.
Lastly, with respect to the 35 U.S.C. 103 rejections of the claims, Examiner is not persuaded by Applicant’s argument.

Applicant’s Argument:
On page 8 of the remarks Applicant’s representative appears to argue the cited prior art references do not disclose the newly amended independent claim limitation reciting in part, wherein all of a source file system is replicated as the plurality of dedupe file systems to the single storage bucket.

Examiner’s Response:
Khurange at paragraphs [0004] and [0041] discloses replicating a complete copy (i.e., all of a source file system) from a local file system (i.e., source) to a remote file system.  Additionally, Khurange at paragraph [0005] discloses initiating a replication operation and fetching the deduplicated image, which as illustrated in Khurange at paragraph [0031] can be implemented using a many-to-one graph topology (i.e., to the single storage bucket)  Examiner is of the position that the cited sections of Khurange read on the argued claim limitations.

Claim Interpretation
Examiner notes that the limitation of claim 1 reciting in part, removing a dedupe chunk from the bucket, does not specify that the removed chunk is a previously marked and expired chunk, and under a broadest reasonable interpretation standard, the removal of any dedupe chunk would read on the recited claim limitation.  If it is Applicant’s intention that at least one of the previously marked and expired chunks is removed from the bucket, please clarify such a limitation in the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation with emphasis added by Examiner, determining that a list of replicated garbage chunks is valid only in the context of the source file system.  There is insufficient antecedent basis for the source file system recited in this limitation in the claim.  Therefore, claim 1 is rejected under 35 U.S.C. 112(b).  Claims 2 and 8-13 are rejected under 35 U.S.C. 112(b) due to their respective dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khurange et al. U.S. Pub. No. 2016/0321140 (hereinafter “Khurange”) in view of Khurange et al. U.S. Pub. No. 2016/0232059 (hereinafter “Khurange 2”).
Regarding independent claim 1, Khurange discloses:
with at least one computer processor: providing a dedupe storage network, wherein the dedupe storage network comprises a many - to - one replication network, a plurality of dedupe file systems that replicate dedupe data to a single cloud storage bucket in a cloud-computing platform (Khurange at paragraph [0031] discloses in part, “In some embodiments, a dedupe file system can be implemented for storing and replicating backup images. The dedupe storage network can have to graph topology of one-to-many, many-to-one, and/or many-to-many replication sites. Given any graph topology, it can be converted into a dedupe storage network.”  Additionally, Khurange at paragraph [0025] discloses cloud storage and Khurange at paragraph [0035] discloses a data container holding data chunks.  The specification at paragraph [0026] defines a cloud storage bucket as a basic data container in cloud storage.  Examiner is of the position that storing of the replication data in the many-to-one replication topology disclosed in Khurange at paragraph [0031] in a single, many-to-one, cloud storage disclosed in Khurange at paragraph [0025] data container disclosed in Khurange at paragraph [0035] reads on the recited claim limitations.  Lastly, Khurange at paragraph [0051] discloses a dedupe storage network implemented using a processor.)

providing the single cloud storage bucket, wherein the single cloud storage bucket comprises a set of dedupe chunks replicated from the plurality of dedupe file systems (Khurange at paragraph [0035] discloses in part, “The data container (e.g. represented by/data 106) can store each of the dedupe chunks in the form of separate files. The names of these files are the ASCII (American Standard Code for Information Interchange) representation of their respective fingerprint values. In one example, there are sixty-four thousand (64,000,000) buckets can be created inside the data container.”  Additionally, Examiner is of the position that the cloud storage bucket disclosed in Khurange at paragraphs [0025]-[0026] and the many-to-one graph replication topology disclosed in Khurange at paragraph [0031] reads on the claim limitation recited the single cloud storage bucket comprises a set of dedupe chunks replicated from the plurality of dedupe file systems.)

While Khurange at paragraph [0036] discloses garbage collection, Khurange does not disclose:
with a remote GC thread, marking a set of expired dedupe images in the single cloud storage bucket as expired; and with a bucket GC thread, removing at least one garbage dedupe chunk from the single cloud storage bucket.
However, Khurange 2 at paragraphs [0009] and [0035] teaches garbage collection and the marking of backup images as expired and removing of garbage data chunks. 
Both the Khurange reference and the Khurange 2 reference, in the sections cited by the Examiner, are in the field of endeavor of image management in a dedupe storage network.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the garbage collection function disclosed in Khurange with the garbage collection function of marking expired images and removal of corresponding data chunks taught in Khurange 2 to facilitate in preventing data corruption due to garbage collection in a replication and dedupe storage network (See Khurange 2 at paragraph [0006]).

determining that a list of replicated garbage chunks is valid only in the context of the source file system (Khurange 2 at paragraph [0005] teaches in part, “In a `data gathering` state, GC can list all the unique chunks from dedupe file system in Eraser DB, considering all of them as potential garbage chunks. Then the GC can iterate over all the valid backup images and filter out their data chunks from Eraser DB.”)

wherein all of a source file system is replicated as the plurality of dedupe file systems to the single storage bucket (Khurange at paragraphs [0004] and [0041] discloses replicating a complete copy from a local file system to a remote file system.  Additionally, Khurange at paragraph [0005] discloses initiating a replication operation and fetching the deduplicated image, which as illustrated in Khurange at paragraph [0031] can be implemented using a many-to-one graph topology.)

wherein a retention of the set of dedupe images in the single cloud storage bucket is triggered from the source file system (Khurange 2 in the Abstract teaches in part, “…the dedupe storage network, the retention policy of a replicated image is controlled by the site where the image was originated.”  Examiner is interpreting “site where the image was originated” as cited in Khurange 2 above as reading on triggered from the source file system.)

wherein the remote GC thread runs on the source file system and cleans up any replicated metadata for the set of expired dedupe images (Khurange 2 at paragraph [0007] teaches in part, “The method includes the step of deleting, with the garbage collection operation, the dedupe file system specific metadata of backup images, which are expired.”)

wherein for a replicated dedupe image, a respective image source maintains the replicated metadata (Khurange at paragraph [0005] discloses in part, “Another step includes storing the dedupe image in the onsite-dedupe storage node represented in a local dedupe-image layout, wherein the local dedupe-image layout comprises a metadata element…”)

wherein the remote GC thread cleans up a replicated dedupe garbage chunks entry from a dedupe chunk database for the replicated file system (Khurange 2 at paragraph [0035] teaches in part, “In step 110, the owner site can determine which of the replicated chunks is to be designated as a garbage chunk after marking the backup image expired and removes those chunks from its own remote fs database.”)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the remote GC thread runs periodically on the set of dedupe file systems (Khurange at paragraph [0036] teaches in part, “In step 202 of process 200, the distributed GC periodically wakes up and performs the garbage collection.”)
 
Regarding dependent claim 8, all of the particulars of claims 1-2 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the remote GC thread puts an image expiry marker for a set of expired replicated images in the single cloud storage bucket (Khurange 2 at paragraph [0035] teaches in part, “Similarly, in step 106, the owner site can mark a backup image as expired in the local fs of its replication peer sites.”)

Regarding dependent claim 9, all of the particulars of claims 1-2 and 8 have been addressed above.  Khurange as modified with Khurange 2 discloses:
from a plurality of source file systems replicating to the single cloud storage bucket, selecting a single file system to run the Bucket GC thread (Khurange 2 in the Abstract teaches in part, Distributed GC running on the originating site can only inform the replication sites the list of expired replicated images and cleanup of replicated garbage chunks from its remote FS database for corresponding replication sites.”  Additionally, Khurange 2 at paragraphs [0036] – [0037] teaches informing at a replication site, a list of expired images and running GC locally at the replication site.  Examiner is of the position that if the many to one replication as disclosed in Khurange combined with the garage collection functionality of Khurange 2 reads on the recited claim limitations and that the selected file system to run the bucket GC thread would be that of the replication site storing the one, from the many-to-one data replication.)

Regarding dependent claim 10, all of the particulars of claims 1-2 and 8-9 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the bucket GC thread locates the list of the dedupe images replicated to the single cloud storage bucket and wherein the Bucket GC finds out a list of garbage chunks and moves it to the trash directory inside the single cloud storage bucket (Khurange 2 in the Abstract discloses in part, “Distributed GC running on the originating site can only inform the replication sites the list of expired replicated images and cleanup of replicated garbage chunks from its remote FS database for corresponding replication sites.”  Additionally, Khurange 2 at paragraph [0007] teaches in part, “…marking the data chunk as garbage data chunk; and moving, with the garbage collection operation, the garbage data chunk to a temporary trash directory…”)

Regarding dependent claim 11, all of the particulars of claims 1-2 and 8-10 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the bucket GC thread locates the list of the dedupe images replicated to the single cloud storage bucket after bucket GC started operation, such that all the chunks referred by newly created dedupe images are not garbage and are moved from the trash directory to original location in the single cloud storage bucket (Khurange 2 at paragraph [0043] teaches the following:
 In case replication starts after GC has prepared garbage chunk list in Eraser DB, and if there is common chunk between image getting replicated and garbage chunk. Then GC activity can corrupt the image getting replicated. This is solved by GC not directly cleaning up garbage chunks, but moving them to "trash" folder. Later checking all the images created after GC started operation from "dormant" state. For each such image if a data chunk included in it is present in "trash" directory, GC must restore it back to dedupe file system…)

Regarding dependent claim 12, all of the particulars of claims 1-2 and 8-11 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein all the chunks in a trash directory are determined to be garbage chunks (Khurange 2 at paragraph [0043] teaches in part, “After this exercise whatever remains inside "trash" folder are truly garbage chunks and GC gets rid of them from the system.”)

Regarding dependent claim 13, all of the particulars of claims 1-2 and 8-12 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the trash directory in the single cloud storage bucket is deleted (Khurange 2 at paragraph [0043] teaches in part, “After this exercise whatever remains inside "trash" folder are truly garbage chunks and GC gets rid of them from the system.”)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2019/0171563
Paragraph [0036] as it relates to garbage collection in a deduplication storage system.
2018/0060348
Paragraph [0097] as it relates to deduplication and garbage collection in a Cloud data store.
2020/0285612
Paragraph [0016] as it relates to cloud buckets, deduplication of cloud objects and garbage collection in a cloud storage environment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154